Citation Nr: 0729067	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-04 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for claimed diabetes 
mellitus.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to 
September 1979.  

This case was previously before the Board of Veterans' 
Appeals (Board) in May 2006, when it was remanded for 
further development.  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested 
complaints or finding referable diabetes mellitus is 
service or for several years thereafter.  

2.  The currently demonstrated diabetes mellitus is not 
shown to be due to any event or incident of the veteran's 
period of active service.  


CONCLUSION OF LAW

The veteran's disability manifested by diabetes mellitus 
is not due to disease or injury that was incurred in or 
aggravated by service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development 
of his claim of service connection for diabetes mellitus.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in December 2004 and June 2006, the RO 
informed the veteran that in order to establish service 
connection for the claimed disability, there had to be 
competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence that was of 
record and was not of record that was necessary to 
substantiate the veteran's claims; (2) the information 
and evidence that VA would seek to provide, such as 
records held by Federal agencies; (3) the information and 
evidence that the veteran needed to provide, such as 
employment records and records of his treatment by 
private health care providers; and (4) the need to 
furnish VA any other information or evidence in the 
veteran's possession that pertained to his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the 
veteran's responsibility to make sure that it received 
all of the requested records which weren't in possession 
of the Federal government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  It also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the RO granted the veteran time to develop the 
record.  

The veteran submitted argument in support of his appeal, 
and the RO received evidence in that regard:  the service 
medical records; reports of VA examinations performed in 
October 1979, October 2002, April 2004, and January 2007; 
and records reflecting the veteran's treatment by VA from 
March 2001 to June 2004.  

The RO also informed the veteran of his right to have a 
hearing in association with his appeal.  However, to 
date, he has declined to exercise that right.  

In light of the foregoing, the Board finds that the 
veteran has had ample opportunity to participate in the 
development of his appeal.  Such opportunity not only 
precludes the possibility of prejudice toward the veteran 
but helps to ensure the essential fairness of the 
decision.  

In evaluating this appeal, the Board is aware of the need 
to notify the veteran that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notification 
was accomplished in conjunction with the issuance of the 
Supplemental Statements of the Case in June 2006 and June 
2007.  

After reviewing the record, the Board finds that VA has 
met its duty to assist the veteran in the development of 
evidence necessary to support his claim.  It appears that 
all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  In this 
regard, he has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support his claim.  

Given the efforts by the RO to develop the record, there 
is no reasonable possibility that further development 
would lead to any additional relevant evidence with 
respect to the issue on appeal.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of his claim of service connection for 
diabetes mellitus.  See, e.g., Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  


II.  Facts and Analysis

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, establish 
that a particular disease or injury resulting in 
disability was incurred coincident with active military, 
naval, or air service, or, if preexisting such service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

Service connection may, however, be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

For certain disabilities, such as diabetes mellitus, 
service connection may be presumed when such disability 
is shown to a degree of 10 percent or more within one 
year of the veteran's discharge from service.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Such a presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The veteran's service medical records and the report of 
the October 1979 VA examination are negative for any 
complaints or clinical findings of diabetes mellitus.  
Indeed, laboratory testing was negative for glucose or 
elevated sugar levels.

Diabetes mellitus was not clinically reported until June 
2001, during VA treatment for a cataract in the left eye.  

During a consultation with the VA Endocrinology Service 
in February 2002, it was noted that the veteran's 
diabetes mellitus had been present for 10 to 15 years.  

Not only were the initial manifestations many years after 
the veteran's discharge from service, there was no 
competent evidence on file that the diabetes mellitus 
were related to any event or incident of his period of 
service.  

Nevertheless, in April 2004 and January 2007, VA examined 
the veteran specifically to determine whether there was a 
nexus between the veteran's diabetes and service.  

Although the veteran reported having had diabetes 
mellitus as early as 1980, the record remained negative 
for any competent evidence of a relationship to service 
either on a direct or presumptive basis.  

In fact, in January 2007, the VA examiner stated that 
there was no evidence in the veteran's service medical 
records that his diabetes mellitus was present in 
service.

The only reports to the contrary come from the veteran.  
He contends that his diabetes mellitus is the result of 
being served too many starches in service.  

As a layman, however, the veteran is only qualified to 
report on matters which are capable of lay observation.  
He is not qualified to render opinions which require 
medical expertise, such as the diagnosis or cause of a 
particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Therefore, his opinion, without more, cannot be 
considered competent evidence of service connection.  
Absent such evidence, service connection for diabetes 
mellitus is not warranted.  

In arriving at this decision, the Board is aware that the 
veteran served during the Vietnam era and that diabetes 
mellitus is presumed to be the result of herbicides, such 
as Agent Orange, which were used in Vietnam.  38 U.S.C.A. 
§ 1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e) (2006).  
However, the record shows that the veteran did not 
actually serve in the Republic of Vietnam, nor is there 
competent evidence that he was otherwise exposed to 
herbicides in service.  


ORDER

Service connection for diabetes mellitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


